966 F.2d 1455
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Brenda RESHA, Defendant-Appellant.
No. 92-5735.
United States Court of Appeals, Sixth Circuit.
June 22, 1992.

Before KEITH and RYAN, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
The defendant appeals a district court order denying her motion to dismiss the indictment.   The order denying her motion was entered on May 12, 1992, and on May 28, 1992, the defendant filed her notice of appeal.   She has not yet been tried.


2
Under 28 U.S.C. § 1291, courts of appeals have jurisdiction only over final decisions of the district court.   In a criminal case, this prohibits appellate review until after conviction and sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984);   Berman v. United States, 302 U.S. 211, 212 (1937).   Generally, a district court order denying a defendant's motion to dismiss an indictment is not immediately appealable under § 1291.   Midland Asphalt Corp. v. United States, 489 U.S. 794 (1989);   United States v. Hollywood Motor Car Co., Inc., 458 U.S. 263 (1982).


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.   Rule 9(b)(1), Local Rules of the Sixth Circuit.   This order is without prejudice to the defendant's right to perfect a timely appeal following entry of final judgment.